Order issued: September ,25 , 2012




                                                     In The
                                     (Court ni Appeats
                               NMI' District of IJrxas at Dallas
                                             No. 05-12-00576-CV


                                       EX PARTE: JESSE SKINNER

                            On Appeal from the Criminal District Court No. 4
                                         Dallas County, Texas
                                  Trial Court Cause No. X11-1264-K

                                                   ORDER
        By order dated August 20, 2012, the Court informed Janice Garrett, Official Court Reporter of the

Criminal District Court No. 4 of Dallas County, Texas, that the reporter' s record was past due. We instructed

Ms. Garrett to file, within twenty days, either the reporter' s record, written verification that no hearings were

recorded, or written verification that appellant has not requested or made payment arrangements for the

record. As of today' s date, we have not received a response from Ms. Garrett.

        Accordingly, we again ORDER Ms. Garrett to file, WITHIN SEVEN DAYS OF THE DATE OF

THIS ORDER, either: (1) the reporter' s record; (2) written verification that no hearings were recorded; or

(3) written verification that appellant has not requested or made payment arrangements for the record. We

notify appellant that if we receive verification of no request or no payment, we will order the appeal

submitted without the reporter's record. See TEX. R. APP. P. 37.3(c).

        We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to Ms. Garrett and all counsel of record.